Citation Nr: 1600712	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-31 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to August 24, 2011, for the award of a 10 percent rating for service-connected lichen nitidus. 

(The issue of entitlement to service connection for a low back disability will be the subject of a separate decision). 


REPRESENTATION

Appellant represented by:  Utah Department of Veterans and Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from July 1992 to July 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  By that rating action, the RO granted an increased 10 percent disability rating to the service-connected lichen nitidus, effective August 24, 2011-- the date of VA's receipt of the Veteran's claim for increased compensation for this disability.  The Veteran appealed the effective date of August 24, 2009 for the 10 percent disability rating to the Board.  

In April 2014, the Board remanded the issue on appeal for additional development.  The requested development has been completed and the matter has returned to the Board for further appellate consideration. 

In July 2015, the Veteran provided testimony on the issue on appeal before the undersigned via a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) record.

During the July 2015 hearing before the undersigned, the Veteran raised a challenge to the finality of a March 2010 rating decision based on clear and unmistakable error (CUE) alleging that the evidence of record at that time was sufficient to support a compensable evaluation for the service-connected skin disability.  (See Transcript (T.) at pages (pgs.) 15-20).  This claim has not been adjudicated by the RO, and the Board does not have jurisdiction to adjudicate it.  Thus, it is referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  In a March 2010 rating decision (with notice to the Veteran that same month), the RO granted service connection for lichen nitidus and assigned an initial noncompensable disability rating, effective from November 30, 2009.  The Veteran did not appeal, and no new and material evidence was received within one year. 

2.  The next communication showing an intent to seek a disability rating in excess of 10 percent for the service-connected lichen nitidus was received on August 24, 2011. 

3.  For the period beginning August 24, 2011, the evidence of record demonstrates that the Veteran's lichen nitidus covered at least 5 percent but less than 20 percent of the entire body, warranting a 10 percent disability rating.

4.  A June 30, 2011 VA treatment report does not constitute an informal claim for an increased rating for lichen nitidus because it does not show that such disability was manifested by least 5 percent but less than 20 percent of the entire body or exposed areas affected, or; required systemic or intensive light for a total duration of less than 6 weeks during the previous 12-month period.  Based on the medical and other evidence of record, it was not factually ascertainable that an increase in the lichen nitidus occurred before August 24, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 2011 for the assignment of a 10 percent disability rating for service-connected lichen nitidus have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157(b), 3.400(o) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not in the record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The effective date is a downstream element of the grant of a claim for service connection (with an initial rating) or for an increased rating.  In such cases, the claim has been more than substantiated; it has been proven.  Therefore, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to such issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Veteran has been provided adequate notice, including as to the degree of disability and effective date.  Additionally, there is no argument of any prejudice due to any possible notice defects as to the downstream element of effective date. 

VA's duty to assist includes assisting the claimant in the procurement of relevant records and obtaining a medical examination or opinion, when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA made efforts to obtain all relevant, identified records.  Additionally, the Veteran underwent a VA examination for his skin in August 2011.  There is no argument or indication that any pertinent records remain outstanding, or that the examination was inadequate.  Furthermore, pursuant to the Board's remand directives, VA treatment records, dated from March 2013 to July 2014 from the Salt Lake City, Utah, VA Medical Center (VAMC), were uploaded to the Veteran's Virtual VA electronic record, and the Veteran was scheduled for a video conference hearing before a Veterans Law Judge.  The Veteran testified before the undersigned during a video conference hearing in July 2015.

The prior remand directives were substantially complied with, and a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  Therefore, he will not be prejudiced by a decision.

II. Legal Analysis

The Veteran seeks an effective date earlier than August 24, 2011 for the grant of a 10 percent disability rating for lichen nitidus.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2015); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p)  (2014).  Further, under VA regulations, "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement."  38 C.F.R. § 3.157(a) (2015).  Once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).

The Board finds that the preponderance of the evidence of records is against an effective date earlier than August 24, 2011 for the grant of an increased 10 percent disability rating for the service-connected lichen nitidus because the evidence fails to demonstrate an increase in disability was factually ascertainable before that date.  

By a final March 2010 rating action, the RO granted service connection for lichen nitidus; an initial noncompensable disability rating was assigned, effective November 30, 2009--the date VA received the Veteran's original claim for compensation for this disability.  The decision was not appealed, nor did the Veteran submit any evidence pertinent to the disability within one year of notice to him of the March 2010 rating decision.  Therefore, the March 2010 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

After the March 2010 rating decision, no communication or evidence was received that may be construed as a claim for an increased rating for lichen nitidus until August 24, 2011.  On that date, VA received the Veteran's claim for increased compensation for this disability.  (See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received by VA on August 24, 2011). 

The Veteran contends that the effective date should be November 30, 2009, the date VA received his original claim for compensation for this disability.  He maintains that during his initial VA examination for his skin in January 2010, the examiner did not examine his whole body, which would have disclosed that his skin disability covered the percentage of his body necessary for a 10 percent rating.  (T. at pgs. 14-16).  Critically, and as noted above, the March 2010 rating action, wherein the RO awarded service connection for lichen nitidus and assigned an inial noncompensable disability rating, effective November 30 2009, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2015); cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  As such, the decision is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A, 7104; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision). 

The Board will now turn to whether an effective date earlier than August 24, 2011, is warranted.  The Board notes that information contained in treatment records may constitute an informal claim for an increased rating where service connection has already been established.  38 C.F.R. § 3.157(a) &(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  As pertinent to this case, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim.  38 C.F.R. § 3.157(b)(1).

A VA treatment report, dated June 30, 2011, reflects that the Veteran presented to the primary clinic to establish care.  He requested a dermatological appointment.  At that time, he gave a history (italics added for emphasis) of having received blue light treatment and injection/topical steroids during military service for his lichen nitidus.  At that time, he denied having any rashes, erythema, skin breakdown, or itching. On examination his skin was found to have been dry and warm.  The examining clinician entered an assessment, in part, of chronic lichen nitidus.  (See June 2011 VA treatment report, received and uploaded to the Veteran's VBMS electronic record on July 14, 2011).  The Board finds that the June 30, 2011 VA treatment record does not demonstrate an increase in severity of the service-connected lichen nitidus because it does not disclose that it covers at least 5 percent but less than 20 percent of the entire body or exposed areas affected, or; required systemic or intensive light for a total duration of less than 6 weeks during the previous 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7822 (2015) (providing for a 10 percent rating for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period.)  Accordingly, this treatment record does not constitute an informal claim for an increased rating for the service-connected lichen nitidus under 38 C.F.R. § 3.157(b).  Further, the evidence does not demonstrate a factually ascertainable increase in the severity of the Veteran's lichen nitidus to 10 percent within the year prior to receipt of his informal claim in August 24, 2011, so as to warrant an earlier effective date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1), (2).  The earliest that it can be factually ascertained that he met the criteria for a 10 percent rating for lichen nitidus is August 24, 2011, the date of his increased rating claim.  Thus, based on a review of the evidence, there is simply no basis upon which to assign an effective date for the assignment of the 10 percent disability rating for the Veteran's lichen nitidus prior to August 24, 2011.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400; see Gaston, supra.

For the foregoing reasons, the appropriate effective date for the grant of a 10 percent rating for the service-connected lichen nitidus is August 24, 2011.  As the preponderance of the evidence is against an earlier effective date, the claim must be denied in this respect.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than August 24, 2011, for the assignment of a 10 percent evaluation for service-connected lichen nitidus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


